DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/14/2021, which are in response to USPTO Office Action mailed 4/30/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Querying Multi-dimensional Data Indexed Using the Hilbert Space-Filling Curve, J.K. Lawder & P.J.H. King March 2001, hereinafter “Lawder”, in view of Banka et al. (US PGPUB No. 2012/0197911;Pub. Date: Aug. 2, 2012), and Schreter (US PGPUB No. 2010/0161569; Pub. Date: Jun. 24, 2010). 

Regarding independent claim 1,
	Lawder discloses a computer-implemented method comprising: receiving a query range in a multi-dimensional space. Page 21, Section 5.1, Paragraph 1, (Describing a querying strategy that facilitates retrieval of data points from a hyper-rectangular query region, i.e. a multi dimensional space.).
mapping the query range into a set of fragments of a space-filling curve that fills the multi- dimensional space comprising at least three-dimensions. Page 20, Section 3, Paragraph 1 and Figure 2, (Figure 2 illustrates a tree representation of a third order Hilbert Curve in 2 dimensions, i.e. a mapping of a query range into fragments of a Hilbert Curve.). Page 20, Paragraph 1, (Hilbert Curve mapping can be applied to n dimensions by replacing squares and quadrants with hyper-rectangles, i.e. at least three dimensions.).
and using each mapped fragment in the set of mapped fragments as a key to query a database for different types of context objects of cognitive internet of things (IoT) contexts stored in a computer readable storage medium. See Page 21, Section 5, Paragraph 1, (The application facilitates retrieval of data from hyper-rectangular query regions to identify relevant data pages, i.e. using mapping fragments to resolve a query.). See Section 4, Paragraph 2, (Pages are indexed by page-keys, i.e. context object keys, and searched in ascending page-key order, Section 5, Paragraph 2.). The examiner notes that the application of Lawder is not explicitly directed to querying a database for different types of context objects of cognitive internet of things contexts.
wherein mapping the query range into the set of fragments comprises optimizing the set of fragments by reducing the number of fragments in the set of fragments by identifying and combining fragments that intersect each other in the space-filling curve. See Page 22, Section 5.2, Paragraph 3, (Describing the querying algorithm calculate_next_match() comprising performing a binary search to determine quadrants of the Hilbert Curve mapping intersecting with the query region, i.e. the intersection representing a subset (a reduction) of fragments in the set of fragments. Steps 1-6 of the method describing the example mapping provided by Figure 2 of determining intersections between the Hilbert Curve and the query region.). The examiner notes that the quadrant of the tree representation of the Hilbert Curve, i.e. the space-filling curve, representing a combination of intersecting fragments.
Lawder does not disclose different types of context objects of cognitive internet of things (IoT) contexts stored in a computer readable storage medium.
Banka discloses different types of context objects of cognitive internet of things (IoT) contexts stored in a computer readable storage medium. See Paragraph [0014], (Disclosing a sensor network comprising a number of sensor nodes and method of use for facilitating operation of an "Internet of things".  The sensor nodes containing collected sensor data, i.e. context objects of an IoT system. End users issue queries to a search engine that retrieves sensor data matching the query.). Note [0043], sensor data may represent a variety of environmental data such as temperature, humidity, sunlight, etc., i.e. different types of context objects.
Lawder and Banka are analogous art because they are in the same field of endeavor, methods and systems for processing multi-dimensional data. It would have Lawder and Banka before them to modify the system of Lawder to include the IoT sensor data and method of collecting said sensor data disclosed by Banka. 
The examiner notes that the terminology referring to "different types of context objects of cognitive internet of things contexts" represents non-functional descriptive language as it is not functionally distinct from any other multi-dimensional dataset. According to In re Lowry, absent a new and non-obvious functional relationship between the data, here the "different types of context objects of cognitive internet of things contexts", and the underlying substrate, here the database, the examiner does not need to give patentable weight to these elements. See In Re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Note that [0092] of Banka discloses that sensor data streams are multi-dimensional. It would be obvious to use the method of Lawder to process the multi-dimensional sensor data of Banka as it represents a multi-dimensional dataset that can be queried by any appropriate method or process.
Lawder-Banka does not disclose the step wherein mapping the query range into the set of fragments comprises: determining whether a partition of the query-range has a predetermined spatial or temporal resolution;
wherein reducing the number of fragments in the set comprises: determining a current level of resolution of the set of fragments that intersect each other in the space-filling curve;
and reducing the resolution of the set of fragments such that one or more fragments in the set of fragments can be merged.
Schreter discloses the step wherein mapping the query range into the set of fragments comprises: determining whether a partition of the query-range has a predetermined spatial or temporal resolution; [0022] See Paragraph [0022], (Disclosing a method for partitioning and dynamically merging a database index. A database index is structured as a hierarchy of index partitions structured as B-trees wherein the size of each index increases exponentially by level in the hierarchy, i.e. a spatial resolution (e.g. based on the size or space occupied by the storage structure having a plurality of levels of granularity).
The examiner notes that the “temporal resolution” is claimed as an optional limitation, therefore Schreter discloses a spatial or temporal resolution.
wherein reducing the number of fragments in the set comprises: determining a current level of resolution of the set of fragments that intersect each other in the space-filling curve; See FIG. 5, (Step 86 comprising determining if a number of first-level index partitions equal a predetermined number, i.e. index partitions of a particular resolution (e.g. the first-level) intersecting (e.g. by being in a same partition.).
The examiner notes that while Schreter is not explicitly directed to a space-filling curve, the data index of Schreter is described as being a similar storage structure comprising hierarchical partitions of varying granularities, therefore the described steps of Schreter may be performed over a space-filling curve such as that of Lawder.
and reducing the resolution of the set of fragments such that one or more fragments in the set of fragments can be merged. See FIG. 5, (Step 88, comprising 
Lawder, Banka and Schreter are analogous art because they are in the same field of endeavor, multi-dimensional data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Lawder-Banka to include the method of merging data partitions based on the method of FIG. 5 illustrated in Schreter. Paragraph [0024] of Schreter discloses that the process of merging partitions results in a decrease in the total number of partitions, thereby improving the performance of read operations performed on the data index.

Regarding dependent claim 2,
As discussed above with claim 1, Lawder-Banka-Schreter discloses all of the limitations.
Banka further discloses the step wherein the multi-dimensional space comprises two spatial dimensions and one temporal dimension. See Paragraph [0013], (Sensor data is indexed according to a multi-dimensional array. One or more first dimensions include time and one or more second dimensions include pre-determined sensor data attributes. Note [0018] dimensional sensor data attributes include a variety of physical quantities measurable in multiple spatial dimensions such as a location given by a GPS sensor.).
Lawder further discloses the step wherein the space-filling curve is a three-dimensional (3D) Hilbert space-filling curve. Page 20, Section 3, Paragraph 1 and Figure 2, (Figure 2 illustrates a tree representation of a third order Hilbert Curve in 2 dimensions, i.e. a mapping of a query range into fragments of a Hilbert Curve.). See 

Regarding dependent claim 3,
As discussed above with claim 1, Lawder-Banka-Schreter discloses all of the limitations.
Lawder further discloses the step wherein the context objects are mapped to the space-filling curve. See Page 20, Paragraph 1, (Hilbert Curve mapping can be applied to n dimensions by replacing squares and quadrants with hyper-rectangles, i.e. at least three dimensions.). 
The examiner notes that Paragraph [0013] of Banka discloses that sensor data is indexed according to a multi-dimensional array, i.e. context objects of the IoT network are mapped to a multi-dimensional array. As such, the multi-dimensional sensor data of Banka can be mapped to a Hilbert Curve using the method of Lawder.
and wherein using a mapped fragment of the set of mapped fragments as a key to query the database comprises identifying one or more context objects that intersect the mapped fragment at the space-filling curve. See Page 22, Section 5.2, Paragraph 3, (Describing the querying algorithm calculate_next_match() performing a binary search to determine quadrants of the Hilbert Curve mapping intersecting with the query region. Steps 1-6 of the method describing the example mapping provided by Figure 2 of determining intersections between the Hilbert Curve and the query region.).


Regarding dependent claim 4,
As discussed above with claim 1, Lawder-Banka-Schreter discloses all of the limitations.
Lawder further discloses the step wherein the multi-dimensional space is recursively partitioned into a hierarchy of partitions at multiple levels. See Page 20, Section 3, Paragraph 1, (Describing a process of Hilbert Curve Mapping comprising a recursive partitioning of a query space. Figure 2 illustrates a tree structure comprising a hierarchy of n-points at levels 1-3, i.e. a hierarchy of partitions at multiple levels. ).
wherein each level of partitions includes partitions that are ordered according to the space-filling curve. See Page 19, Section 2, Paragraph 2, (For a Hilbert Curve, the mapping process comprises a step of ordering quadrants such that adjacent quadrants in the ordering share a common edge, i.e. partitions are ordered according to the space-filling curve.).
and wherein each partition of a level is sub-divided into a further level of partitions. See Figure 2, (The recursive Hilbert Curve mapping process produces a plurality of ordered tier levels, i.e. partitions ordered according o the space-filling curve.).


Regarding dependent claim 5,
As discussed above with claim 4, Lawder-Banka-Schreter discloses all of the limitations.
Lawder further discloses the step wherein mapping the query range into fragments of the space-filling curve comprises: identifying partitions that fall entirely within the query range. See Figure 3, (Illustrating partitioning of the Hilbert Curve into pages in relation to the shaded query region. Page Key 'E' is a next match for the query where page E falls within the shaded query region.).
and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the query range. See Section 5, Paragraph 2, (A page index is searched in page-key order for pages that intersect the query region. A page containing requested data points is identified retrieved and searched for data points lying within the query region.).

Regarding dependent claim 6,
As discussed above with claim 4, Lawder-Banka-Schreter discloses all of the limitations.
Lawder further discloses the step wherein mapping the query range into fragments of the space-filling curve comprises: identifying partitions that are at a particular level of the partitions that intersect the query range. See Page 21, Section 5, Paragraph 1, (A query region intersects one or more sections of the Hilbert Curve corresponding to a data page(s), i.e. partitions that intersect the query range. 
and reporting fragments of the space-filling curve that correspond to the identified partitions as mapped fragments for the query range. See Section 5, Paragraph 2, (A page index is searched in page-key order for pages that intersect the query region. A page containing requested data points is identified retrieved and searched for data points lying within the query region.).

Regarding dependent claim 7,
As discussed above with claim 6, Lawder-Banka-Schreter discloses all of the limitations.
Lawder further discloses the step wherein reporting a fragment comprises identifying a sequence of one or more order values, and wherein each order value in the sequence corresponds to a position of a partition at a level of the space-filling curve. See Page 20, Section 3, Paragraphs 1-3, (The Hilbert Curve mapping process comprises a partitioning of data points as illustrated in Figure 2. Quadrants within a node are identified by a binary sequence number equivalent to a point on a first order curve, i.e. a value corresponding to a position of a quadrant of a node. Note that the Hilbert Curve mapping is used to resolve queries using the Query Strategy of Section 5.1, i.e. the steps of reporting fragments with data relevant to the query.).



Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.
Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding independent claim 15,
The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 16,
The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159